Citation Nr: 0425801	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-16 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected left knee surgical residuals, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased disability rating for 
traumatic degenerative joint disease of the left knee, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased disability rating for 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).   

Procedural History

The veteran served on active duty from October 1985 until 
October 1988.  

The veteran was granted service connection for a left knee 
disability, denominated as residuals of a left knee surgery, 
in a November 1997 rating decision; a 20 percent disability 
rating was assigned.  

In November 1998, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
for the service-connected left knee surgical residuals.  In 
an August 1999 rating decision, the RO granted the claim 
increasing the rating from 20 percent disability to the 
current 30 percent.  

In January 2000, the RO received the veteran's claims of 
entitlement to service connection for a right knee disability 
and for an increased rating for his service- connected left 
knee disability.  In a June 2000 rating decision, the RO 
granted service connection for degenerative joint disease of 
the right knee, secondary to the service-connected left knee 
disability.  Service connection was also granted for 
traumatic degenerative joint disease of the left knee.  See 
38 C.F.R. § 4.25  [separate disabilities arising from a 
single disease entity are to be rated separately]; see also 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).  A 10 percent 
disability rating was assigned for arthritis of each knee 
under Diagnostic Codes 5010-5260.  
The 30 percent disability rating for surgical residuals of 
the left knee was continued under Diagnostic Code 5257.  

In May 2001, the RO received the veteran's claim of 
entitlement to an increased rating for his service-connected 
left knee disability and increased ratings for service 
connected bilateral degenerative joint disease.  The March 
2002 rating decision denied the veteran's claims.  The 
veteran disagreed with the March 2002 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in October 2002.

In February 2004, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.  During the hearing, the veteran submitted additional 
evidence along with a waiver of consideration of that 
evidence by the RO.  See 38 C.F.R. § 20.1304 (2003).  In any 
event, since as explained below this case is being remanded, 
the agency of original jurisdiction will have the opportunity 
to review the additionally submitted material.

The issues of increased ratings for left knee residuals of 
surgery, degenerative joint disease left knee and 
degenerative joint disease right knee are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

In June 2002 the RO received the veteran's claim of 
entitlement to service connection for bilateral carpal tunnel 
syndrome, claimed as secondary to the veteran's service 
connected bilateral knee disabilities.  The August 2002 
rating decision denied the veteran's claim.  The veteran did 
not appeal.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  That decision is now final and will be discussed no 
further herein.  
See 38 C.F.R. § 20.1103 (2003).  
REMAND

The veteran is seeking entitlement to an increased disability 
rating for left knee post-surgical residuals, currently rated 
as 30 percent disabling under Diagnostic Code 5257 and left 
knee traumatic degenerative joint disease, currently rated as 
10 percent disabling under Diagnostic Code 5010-5262.  The 
veteran also seeks an increased rating for his right knee 
disability, degenerative joint disease, currently rated as 10 
percent disabling under Diagnostic Codes 5010-5262.  In 
substance, the veteran contends that his knees have become 
more painful and unreliable over time and specifically have 
deteriorated since the most recent VA examination in December 
2001.  The veteran and his representative have further 
asserted that the December 2001the examination no longer 
adequately describes the current condition of the veteran's 
knees.  

A July 2002 VA bone scan report  noted "intensely increased 
tracer activity is present in the knees".  A July 2003 x-ray 
reports noted similar results, compared to an August 2001 x-
ray series.  These reports provide medical evidence of a 
change in the veteran's knee disabilities since the December 
2001 VA examination.  

The United States Court of Appeals for Veterans Claims has 
held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, the VA must provide a new examination.  See Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Here, the most 
recent VA examination is dated December 2001.  Particularly 
in light of the objective medical evidence of an apparent 
change in the condition of the veteran's knees, the Board 
believes that the veteran should be afforded a new VA knee 
examination.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his service-connected 
left-knee surgical residuals, left knee 
degenerative joint disease and right knee 
degenerative joint disease.  The claims 
file must be made available to the 
examiner for review. To the extent 
possible, the examiner should distinguish 
between pathology associated with the 
surgical residuals of the left knee and 
the left knee arthritis.  A report of the 
examination should be associated with the 
veteran's VA claims folder.

2.  Thereafter, VBA should readjudicate 
the claim.  If the claims remain denied, 
in whole or in part, VBA should issue a 
supplemental statement of the case 
(SSOC), and the veteran and his 
representative should be allowed an 
appropriate period of time for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals




